Citation Nr: 1229449	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-00 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to increases in the staged ratings (of 10 percent prior to October 6, 2009, and 30 percent from that date forward) for the Veteran's right upper extremity peripheral neuropathy.

2.  Entitlement to increases in the staged ratings (of 10 percent prior to October 6, 2009, and 20 percent from that date forward) for the Veteran's left upper extremity peripheral neuropathy.

3.  Entitlement to increases in the staged ratings (of 10 percent prior to October 6, 2009, and 20 percent from that date forward) for the Veteran's right lower extremity peripheral neuropathy.

4.  Entitlement to increases in the staged ratings (of 10 percent prior to October 6, 2009, and 20 percent from that date forward) for the Veteran's right lower extremity peripheral neuropathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to October 1984.

These matters come to the Board of Veterans' Appeals ("Board") on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") Houston, Texas, which granted service connection for peripheral neuropathy of the upper and lower extremities, with each segment rated at 10 percent, effective March 22, 2004.  Thereafter, in a June 2009 rating decision, the disability rating for the Veteran's right upper extremity peripheral neuropathy was increased to 30 percent, effective October 6, 2009, and the ratings for his left upper extremity and bilateral lower extremity peripheral neuropathy were each increased to 20, effective October 6, 2009.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In February, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting in San Antonio, Texas.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered these claims.  In July 2009, the claims were remanded in order to afford the Veteran another VA examination in order to clarify which nerves were affected by his peripheral neuropathy disability.  In November 2010, the Board again remanded the claims for additional development, specifically, to address the inadequacies of the prior examination.  Thereafter, in a January 2012 Supplemental Statement of the Case ("SSOC"), the Appeals Management Center ("AMC") continued the previous ratings.  The claims folder has been returned to the Board for further appellate consideration.

As noted in previous Board actions in July 2009 and November 2010, the claim of entitlement to a total disability rating for compensation based on individual unemployability ("TDIU") has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction ("AOJ").  Therefore, the Board does not have jurisdiction over it and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via AMC in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his service-connected upper and lower bilateral peripheral neuropathy are of greater severity than the current disability evaluations suggest.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to adjudication of these claims.

If a VA compensation and pension examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2, 19.9(a) (2011); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  The United States Court of Appeals for Veterans Claims has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

Review of the claims folder reveals that, in the previous July 2009 and November 2010 Board actions, the Veteran's claims were remanded in order to afford him an adequate VA examination, specifically to include an opinion by the examiner as to the impact, if any, that the Veteran's peripheral neuropathy of the left lower extremity, right lower extremity, left upper extremity and right upper extremity have on his employability.  A review of the January 2011 examination report, however, reveals that, despite instructions from both the Board and the AMC to provide such an opinion, the VA examiner again failed to do so.  Moreover, despite previous instructions from the Board instructing the examiner to explain whether the examination results (i.e., the nerves affected by the Veteran's peripheral neuropathy) indicate mild, moderate, severe incomplete paralysis or complete paralysis, the examiner failed to provide such information. 

Therefore, although the Board sincerely regrets the necessity of yet another remand, it nonetheless finds that such action is necessary to comply with governing caselaw and regulations, which mandate that claims be remanded for full compliance with the Board's instructions (see Stegall, supra) and to insure that the Veteran's claims are fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  If at all feasible, the claims folder should be returned to the VA examiner who performed the previous January 2011 and October 2009 neurological examinations for additional action.  The claims folder must be provided to the examiner and the examiner must specify that the claims folder has been reviewed.  Thereafter, the examiner must opine as to whether the Veteran's upper right and upper left peripheral neuropathy disabilities (found by the examiner to involve the median nerve) represent mild, moderate or severe incomplete paralysis; and whether his lower right and lower left peripheral neuropathy disabilities (found by the examiner to involve the peroneal nerve) represent mild, moderate or severe incomplete paralysis.  In addition, as the examiner only identified the nerve causing the Veteran's lower peripheral neuropathy as the "peroneal" nerve, without additional information sufficient for understanding by a layperson, the examiner must specifically indicate whether the nerves in question involve the external popliteal (common peroneal) nerve, or the musculocutaneous (superficial peroneal) nerve.  

A complete rational must be provided for all opinions expressed, to specifically include why the examination results show mild, moderate or severe incomplete paralysis.   

2.  The examiner must provide an opinion as to any impact that the Veteran's peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity and left lower extremity have on his employability.  A complete medical rationale must be provided and must consist of more than just the Veteran's assertions regarding the effects of his symptomatology on his employability.

3.  If the examiner finds that it is impossible to provide the requested opinion(s) without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether there is inadequate factual information upon which to base an opinion, or the question falls outside of the limits of current medical knowledge or scientific development.

4.  Thereafter, the RO/AMC should insure that the requested development has been fully performed.  See Stegall, supra.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



